DETAILED ACTION
This is on the merits of Application No. 16/601661, filed on 06/15/2020. Claims 1-5, 8-15, and 17-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “a plurality of bearings disposed around the outer circumference of the first shaft, wherein the first gear is disposed between the plurality of bearings.” It is unclear if the bearing of claim 1 is part of these plurality of bearings. A review of the specification and drawings shows two sets of bearings. Thus, a plurality of bearings in addition to the bearing of claim 1 would mean there would need to be at least three sets of bearings. It is suggested applicant either state a first bearing and a second bearing or state in claim 1 that there is at least one bearing, then establish that the at least one bearing is a plurality of bearings in claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105190106 to Tage et al.
Tage discloses:
(Claim 1) A gear system, comprising: a first shaft (Fig. 2 and 7, element 10) comprising a hollow space (10a); a first gear (Fig. 1 element 12) disposed around an outer circumference of the first shaft; a second gear (Fig. 1 element 22) engaged with the first gear (see Fig. 1); a bearing (Fig. 7 element 72) disposed around the outer circumference of the first shaft to support a load of the first shaft; a housing (Fig. 1 element 2) surrounding the first gear and the second gear; and an oil guide plate (Fig. 7 element 81) disposed between the first shaft and the housing, the oil guide plate being configured to dispense oil churned by rotation of the second gear to the hollow space of the first shaft and the bearing, wherein the oil guide plate comprises: a first hole (Fig. 7 81a) connected to the hollow space of the first shaft; and a second hole (Fig. 7 81b) connected to the bearing wherein a lowest portion of the second hole is located higher than a lowest portion of the first hole (Fig. 7 lowest portion of hole 81b is higher than lowest hole of 81a. 81b is a plurality of communicating holes surrounding 81a. The single hole 81b relied upon is the one at the highest point, which will thus be located entirely higher than the first hole).
(Claim 2)
(Claim 3) wherein the oil flow path comprises: a first flow path extending in a direction parallel with an axial direction of the first shaft at one side of the reservoir (Fig. 3 portion of 100 extending in the axial direction); and a second flow path (Fig. 7 section of 111 extending in circumferential direction) extending toward the oil guide plate in a circumferential direction of the second gear at one side of the first flow path.
(Claim 4) wherein the oil guide plate further comprises an inlet (81a) open toward the second flow path.
(Claim 5) further comprising a plurality of bearings disposed around the outer circumference of the first shaft, wherein the first gear is disposed between the plurality of the bearings (Fig. 1 elements 71 and 72).
(Claim 8) wherein an area of the second hole is smaller than an area of the first hole (Fig. 7, hole 81b is smaller than 81a).
(Claim 14) wherein the reservoir is located above a portion where the first gear contacts the second gear (Fig. 3, 100 is above gear 22 meshing point).
(Claim 15) wherein a number of gear teeth of the second gear is greater than a number of gear teeth of the first gear (Gear 22 is larger than 12 and thus will have more teeth).
(Claim 17) wherein the oil guide plate is configured to transfer the oil received from the oil flow path through the first hole to the hollow space (Fig. 7).
(Claim 18) wherein: the first shaft further comprises a lubrication flow path formed in a radial direction at one side of the hollow space (Fig. 7 10e), and the oil transferred from the oil flow path moves outside of the first shaft through the hollow space.
(Claim 20) wherein the reservoir is formed above a portion where the first gear contacts the second gear, and wherein the reservoir has a shape open in a circumferential .
	
Allowable Subject Matter
Claims 9-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Regarding the 112, the claim still remains unclear as stated above.
Regarding the Chabert reference, the rejection is withdrawn due to the amendments.
Regarding the Tage reference, applicant argues that the lowest portion of the second hole is not located higher than a lowest portion of the first hole and lower than a highest portion of the first hole. The rejection stands as the hole relied upon is one that is between the highest and lowest portion of the first hole. Tage discloses a plurality of communication holes 81b around the periphery of 81a (See corresponding US reference US 9581236 Col. 10 ln 12-13). Therefore, the hole being relied upon is one that would sit in between the lowest and highest portions of 81a. The hole of 81b pointed to in Fig. 7 meets the claim limitation. The perspective shown in Fig. 7 shows a cross-section on a top-down view. When viewed at the same angle and perspective as applicant’s Fig. 4b, the hole 81b would be similarly placed such that it is in between the highest and lowest point of 81a. This is known because the cross section is a straight line through the middle of the shaft. The diameter of the circle of 81b is smaller than that of 81a. Therefore it would have to be within the highest and lowest point of 81a when viewed in that perspective. Further still, there is no reference point to what is considered “higher” in the claim. All the holes of 81b sit radially outward of hole 81a and any of those holes could therefore be said to be in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659